

117 S2857 IS: Protecting Financial Privacy Act of 2021
U.S. Senate
2021-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2857IN THE SENATE OF THE UNITED STATESSeptember 27, 2021Mr. Tuberville introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo prohibit any Federal agency from requiring financial institutions to report on the financial transactions of their customers.1.Short titleThis Act may be cited as the Protecting Financial Privacy Act of 2021.2.Prohibiting Federal agencies from requiring financial institutions to report on financial transactions of customers(a)In generalNotwithstanding the Bank Secrecy Act or any regulations promulgated under such Act (as in effect on September 1, 2021), no Federal agency (including the Department of the Treasury) shall be permitted to create, implement, or administer any financial account information reporting program that would require financial institutions or individuals to report data on financial accounts in an information return listing balances, transactions, transfers, or inflows or outflows of any kind.(b)Bank Secrecy ActThe term Bank Secrecy Act means—(1)section 21 of the Federal Deposit Insurance Act (12 U.S.C. 1829b),(2)chapter 2 of title I of Public Law 91–508 (12 U.S.C. 1951 et seq.), and(3)subchapter II of chapter 53 of title 31, United States Code.